LEHAN, Judge.
In this dissolution of marriage case we reverse the portion of the final judgment which describes equitable distributions to the parties.
The trial court erred in failing to include among the marital assets considered for equitable distribution a certain portion of the proceeds from the sale of land which had been purchased by the husband three months before the beginning of the nearly 20 year marriage and had been sold in 1984 at a substantial profit. That portion should have been the amount of the enhancement in value of the land during the marriage attributable to the marital funds which were used to pay off the mortgage on the land, together with the enhancement in value of that amount after it was deposited into a joint savings account. See Pfleger v. Pfleger, 558 So.2d 198, 199 (Fla. 2d DCA 1990); Massis v. Massis, 551 So.2d 587, 588-89 (Fla. 1st DCA 1989). See also Bow*1022en v. Bowen, 543 So.2d 1284, 1286 (Fla. 2d DCA 1989).
We reverse the awards described as equitable distributions and remand for further proceedings consistent herewith.
DANAHY, A.C.J., and ALTENBERND, J., concur.